Citation Nr: 0016515	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from August 1990 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, denying the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability.  The veteran appealed this 
determination, and the Board in March 1999 remanded the claim 
in order to seek clarification from the veteran as to whether 
he was claiming that his gastrointestinal complaints were due 
to an undiagnosed illness resulting from his service in the 
Persian Gulf War, among other reasons.  The case has since 
been returned for further consideration.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a gastrointestinal disorder, to include as due to an 
undiagnosed illness, is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gastrointestinal disability, to include the issue of whether 
it is the result of an undiagnosed illness, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records of the veteran do not reflect any 
treatment for a gastrointestinal disorder.  However, in post-
service lay statements, the veteran claims that he did suffer 
with such a disorder, but never sought treatment for this 
disorder during his military service.  Also claimed is that 
he served aboard the U.S.S. Midway during the Gulf War.  In 
post-service lay statements from the veteran and other 
individuals, including family members, it is asserted that, 
upon since his return from the military, he developed 
symptoms of stomach cramps, diarrhea, and bleeding with bowel 
movements.  Moreover, in August 1996, the veteran asserted 
that treating physicians had been unable to determine a 
definitive diagnosis for his gastrointestinal complaints.  

According to the veteran's U. S. Department of Defense Form 
214, Certificate of Release or Discharge from Active Duty, 
the veteran was awarded the Southwest Asia Service Medal with 
Bronze Star.  

A VA medical examination of February 1994 yielded a diagnosis 
of possible gastroesophageal reflux disease.  Private medical 
records from February 1994 to January 1995 noted assessments 
of probable reflux esophagitis, suspected/probable viral 
gastroenteritis, and probable reflux esophagitis versus 
peptic ulcer disease.  An emergency room record compiled in 
January 1995 cited a diagnosis of gastritis.  When seen on an 
outpatient basis in March 1995, the veteran was diagnosed as 
having a probable psychophysiologic gastrointestinal 
reaction.  He was afforded a VA Persian Gulf Registry 
examination in April 1995, the report of which failed to note 
any signs, symptoms, or diagnosis associated with the 
veteran's gastrointestinal system, although exposure to oil 
fires was noted.  An outpatient record of June 1995 noted an 
assessment of "abdominal cramps with occasional 
constipation/diarrhea."  However, in mid-June 1995, another 
VA outpatient record noted an assessment of a 
psychophysiologic gastrointestinal reaction.  In February 
1996, a diagnostic impression of a viral syndrome was 
offered, and an undated private medical record noted a 
diagnosis of a possible gall bladder stone.  An outpatient 
record of May 1996 set forth a diagnosis of a viral syndrome.  

II.  Applicable Criteria

Service connection may be granted for disability resulting 
from an injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  When the condition noted during service is not shown 
to be chronic or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury, and (3) a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  A claim may also be well 
grounded under the provisions of 38 C.F.R. § 3.303(b) if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  
The evidentiary threshold for establishing a well-grounded 
claim is low and requires only that the claim be plausible or 
capable of substantiation.  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  This 
chronic disability must have become manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and by history, physical 
examination, and laboratory tests it cannot be attributed to 
any known clinical diagnosis.  Such a chronic, undiagnosed 
illness will then be service connected unless there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Gulf War; or there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia theater of operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999). 

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war; 2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and 4) a nexus between the 
chronic disability and the undiagnosed illness.  In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required.  However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence.  VAOPGCPREC 4-
99 (May 3, 1999).

III.  Analysis

Taking the veteran's assertions at face value for the purpose 
of determining well groundedness, per Robinette v. Brown, 8 
Vet. App. 69, 72 (1995), and the limited evidence provided by 
the Department of Defense, it appears that the veteran served 
on active duty in the Southwest Asia Theater of Operations 
during the Gulf War.  Both he and at least one other lay 
affiant have submitted statements alleging the existence of 
signs and symptoms of gastrointestinal disability soon after 
his release from the military.  As well, the medical evidence 
presented points to many, varied diagnoses in terms of the 
gastrointestinal complaints voiced by the veteran, and most 
of such diagnoses are tentative in nature.  The foregoing 
represent some evidence of all the elements of a well-
grounded claim under VAOPGCPREC 4-99, and in addition, there 
is presented evidence of the possible presence of peptic 
ulcer disease within the one-year period following the 
veteran's discharge from service, so as to well ground the 
claim under the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309.  Therefore, the veteran has presented a claim for 
service connection for a gastrointestinal disorder that is 
plausible and capable of substantiation and is thus, well 
grounded under 38 U.S.C.A. § 5107(a).  To that extent alone, 
the appeal is granted.


ORDER

The claim of entitlement to service connection for a 
gastrointestinal disability, to include as due to an 
undiagnosed illness, is well grounded, and to that extent 
only, the appeal is granted.


REMAND

As the veteran's claim is well-grounded, VA has a duty-to-
assist the veteran in the development of all pertinent facts 
involving such claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
The evidence noted above, while establishing a well-grounded 
claim, does not demonstrate, however, whether the veteran has 
a current gastrointestinal disorder that is due to a known 
disease entity or an undiagnosed illness.  Similarly, the 
record does not verify the dates of any actual service in the 
Southwest Asia Theater of Operations during the Gulf War.  
Further development actions are thus necessary to fulfill the 
VA's obligation under 38 U.S.C.A. § 5107(a).

In addition, it is noted that this case was remanded by the 
Board to the RO most recently in March 1999 in order to 
clarify the issues raised by the veteran and to seek other 
development.  A remand by the Board requires full compliance 
with all orders in that remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Nevertheless, it appears that the RO failed 
to comply with most of the March 1999 remand instructions on 
the basis that the veteran failed to cooperate in the 
development of his claim.  However, a response from the 
veteran was not made a pre-requisite by the Board for the 
completion of the remaining action items, and, as such, 
further development to ensure compliance with the earlier 
directives is deemed to be necessary.

According to 38 C.F.R. § 3.158 (1999), when evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  A review of the claims file indicates that the 
veteran has a lengthy history of failing to comply with 
requests for examinations and the submission of evidence.  
The Board takes this opportunity to inform the veteran that 
his failure to respond and cooperate with the requests made 
based on this remand will have an adverse effect on his 
claim, to include that the claim would be considered 
abandoned.

Finally, it is noted that in the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), it 
was held that once a claimant has properly made out a well-
grounded claim under any cause or presumption, then the duty 
to assist attaches to the investigation of all possible 
service-related causes of the current disability.  Because of 
this decision by the Federal Circuit, the Board's remand 
instructions of March 1999 attempting to ascertain the bases 
upon which the veteran was pursuing his claim for service 
connection for a gastrointestinal disorder are now 
irrelevant.  Therefore, development in the current case must 
be undertaken both for direct and presumptive service 
connection of the veteran's claimed gastrointestinal 
disability, as well as on the basis of undiagnosed illness.  

Based on the above analysis, the undersigned finds that 
further development is required, and the case is hereby 
REMANDED to the RO for the following actions:

1.  The RO through contact with the 
National Personnel Records Center and/or 
the Department of the Navy obtain all 
service medical and personnel records of 
the veteran for inclusion in the claims 
folder.  In addition, the RO should 
through contact with the aforementioned 
sources verify the dates of any service 
of the veteran in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War.  Such data, once obtained, 
should then be incorporated into the 
claims folder.

2.  The RO should contact the veteran in 
writing and request that he furnish a 
listing of all treatment afforded him by 
VA and non-VA sources for his claimed 
gastrointestinal disability since his 
release from active duty.  He should also 
be requested to identify the approximate 
dates of such treatment.  In addition, 
the veteran should be asked to supply 
data as to the date(s) and location(s) of 
his tours of duty during his period of 
service from August 1990 to April 1993.  

3.  Upon obtaining any necessary 
authorization from the veteran for the 
release of examination or treatment 
records, the RO should obtain any and all 
records of examination or treatment 
referenced by the veteran in response to 
the request made in the preceding 
paragraph.  Regardless of whether the 
veteran responds to the RO's request for 
information, the RO is to obtain any and 
all records of treatment at facilities of 
VA, which are not already contained 
within the veteran's claims folder.  Once 
obtained, those records must be 
associated with the evidence already on 
file.

4.  The RO should undertake any and all 
development needed in terms of the 
veteran's claim for service connection 
for gastrointestinal disability, due to 
undiagnosed illness, including issuance 
of a development letter to the veteran as 
set forth in the Adjudication Procedures 
Manual M21-1, Part III, Paragraph 5.17.  
Any response from the veteran must be 
incorporated into the claims file.

5.  If the veteran does not respond to 
the above-referenced requests within the 
time frame specified in 3.158, the RO 
should consider his claim for service 
connection for a gastrointestinal 
disorder, to include as due to 
undiagnosed illness, to be abandoned in 
accordance with the provisions of 
38 C.F.R. § 3.158. 

6.  In the event that the veteran does 
respond to such requests, and upon 
completion of the above actions and 
association of any additional evidence 
with the claims file, the RO should 
arrange for the veteran to undergo a VA 
gastroenterology examination for the 
purpose of determining the nature and 
etiology of any existing gastrointestinal 
disability or complaints thereof.  The RO 
must also inform the veteran of the 
consequences of failing to report without 
good cause for the scheduled examination, 
pursuant to 38 C.F.R. § 3.655.  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of any gastrointestinal 
disability in existence.  All applicable 
diagnoses must be fully set forth and in 
terms of any defined diagnosis of 
gastrointestinal pathology, it is asked 
that the examiner provide a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that any existing gastrointestinal 
disorder had its onset during the 
veteran's period of active duty from 
August 1990 to April 1993, and whether it 
is at least as likely as not that a 
peptic ulcer or cirrhosis of the liver, 
if any, was manifest to a degree of 10 
percent or more within the one-year 
period immediately after service.  

In terms of the veteran's claim for 
service connection for gastrointestinal 
disability due to undiagnosed illness, 
the examiner is requested to set forth in 
detail any symptom, abnormal physical 
finding, or abnormal laboratory result 
that cannot be determined to be part of a 
known clinical diagnosis of 
gastrointestinal pathology.  The date of 
onset of any such symptom or abnormality 
must be fully noted, as well as its 
duration and severity.  Those symptoms, 
as well as clinical and laboratory 
abnormalities, shown to be present which 
can be attributed to a known clinical 
diagnosis must likewise be fully noted.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include an opinion addressing all 
questions posed above, appropriate 
corrective action is to be implemented.

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issue of service 
connection for a gastrointestinal 
disability, to include as due to 
undiagnosed illness.  Such readjudication 
should be accomplished on the basis of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. 
§§ 3.307, 3.309, and 3.317.  If the RO's 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond before the case is returned to 
the Board for additional appellate 
consideration.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals


 



